
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2842
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 8, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize all Bureau of Reclamation
		  conduit facilities for hydropower development under Federal Reclamation law,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bureau of Reclamation Small Conduit
			 Hydropower Development and Rural Jobs Act of 2012.
		2.AuthorizationSection 9(c) of the Reclamation Project Act
			 of 1939 (43 U.S.C.
			 485h(c)) is amended—
			(1)by striking The Secretary is
			 authorized to enter into contracts to furnish water and inserting
			 (1) The Secretary is authorized to enter into contracts to furnish
			 water;
			(2)by striking
			 (1) shall and inserting (A) shall;
			(3)by striking
			 (2) shall and inserting (B) shall;
			(4)by striking
			 respecting the terms of sales of electric power and leases of power
			 privileges shall be in addition and alternative to any authority in existing
			 laws relating to particular projects and inserting respecting
			 the sales of electric power and leases of power privileges shall be an
			 authorization in addition to and alternative to any authority in existing laws
			 related to particular projects, including small conduit hydropower
			 development; and
			(5)by adding at the
			 end the following:
				
					(2)When carrying out this subsection, the
				Secretary shall first offer the lease of power privilege to an irrigation
				district or water users association operating the applicable transferred work,
				or to the irrigation district or water users association receiving water from
				the applicable reserved work. The Secretary shall determine a reasonable time
				frame for the irrigation district or water users association to accept or
				reject a lease of power privilege offer.
					(3)The National Environmental Policy Act
				of 1969 (42 U.S.C.
				4321 et seq.) shall not apply to small conduit hydropower
				development, excluding siting of associated transmission on Federal lands,
				under this subsection.
					(4)The Power Resources Office of the Bureau of
				Reclamation shall be the lead office of small conduit hydropower policy and
				procedure-setting activities conducted under this subsection.
					(5)Nothing in this subsection shall
				obligate the Western Area Power Administration, the Bonneville Power
				Administration, or the Southwestern Power Administration to purchase or market
				any of the power produced by the facilities covered under this subsection and
				none of the costs associated with production or delivery of such power shall be
				assigned to project purposes for inclusion in project rates.
					(6)Nothing in this subsection shall alter or
				impede the delivery and management of water by Bureau of Reclamation
				facilities, as water used for conduit hydropower generation shall be deemed
				incidental to use of water for the original project purposes. Lease of power
				privilege shall be made only when, in the judgment of the Secretary, the
				exercise of the lease will not be incompatible with the purposes of the project
				or division involved, nor shall it create any unmitigated financial or physical
				impacts to the project or division involved. The Secretary shall notify and
				consult with the irrigation district or legally organized water users
				association operating the transferred work in advance of offering the lease of
				power privilege and shall prescribe such terms and conditions that will
				adequately protect the planning, design, construction, operation, maintenance,
				and other interests of the United States and the project or division
				involved.
					(7)Nothing in this subsection shall
				alter or affect any existing agreements for the development of conduit
				hydropower projects or disposition of revenues.
					(8)In this subsection:
						(A)ConduitThe term conduit means any
				Bureau of Reclamation tunnel, canal, pipeline, aqueduct, flume, ditch, or
				similar manmade water conveyance that is operated for the distribution of water
				for agricultural, municipal, or industrial consumption and not primarily for
				the generation of electricity.
						(B)Irrigation districtThe term irrigation district
				means any irrigation, water conservation or conservancy district, multicounty
				water conservation or conservancy district, or any separate public entity
				composed of two or more such districts and jointly exercising powers of its
				member districts.
						(C)Reserved workThe term
				reserved work means any conduit that is included in project works
				the care, operation, and maintenance of which has been reserved by the
				Secretary, through the Commissioner of the Bureau of Reclamation.
						(D)Transferred workThe
				term transferred work means any conduit that is included in
				project works the care, operation, and maintenance of which has been
				transferred to a legally organized water users association or irrigation
				district.
						(E)SecretaryThe term
				Secretary means the Secretary of the Interior.
						(F)Small conduit
				hydropowerThe term
				small conduit hydropower means a facility capable of producing 1.5
				megawatts or less of electric
				capacity.
						.
			
	
		
			Passed the House of
			 Representatives March 7, 2012.
			Karen L. Haas,
			Clerk.
		
	
